Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 1 of 16 Page ID
                                  #:5227




                        EXHIBIT B
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 2 of 16 Page ID
                                  #:5228



 1   Daniel H. Charest (admitted pro hac vice)
     dcharest@burnscharest.com
 2
     TX Bar # 24057803
 3   Warren Burns (admitted pro hac vice)
     wburns@burnscharest.com
 4
     TX Bar # 24053119
 5   E. Lawrence Vincent (admitted pro hac vice)
     lvincent@burnscharest.com
 6
     TX Bar # 20585590
 7   BURNS CHAREST LLP
     900 Jackson St., Suite 500
 8   Dallas, Texas 75202
 9   Telephone: (469) 904-4550
     Facsimile: (469) 444-5002
10
11   Counsel for Plaintiffs
12   Additional Counsel on Signature Page
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15                             EASTERN DIVISION

16   RAUL NOVOA, JAIME CAMPOS
17   FUENTES, ABDIAZIZ KARIM, and                  Civil Action No. 5:17-cv-02514-JGB-
     RAMON MANCIA individually and on              SHKx
18   behalf of all others similarly situated,
19
                         Plaintiffs,               NOTICE OF EXPEDITED
20                                                 RULE 30(B)(6) DEPOSITION
     v.                                            OF THE GEO GROUP, INC.
21
22   THE GEO GROUP, INC.,
23                       Defendant.
24
25
26

                                                   1
      NOTICE OF EXPEDITED RULE 30(B)(6)                                 5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 3 of 16 Page ID
                                  #:5229



 1          Please take notice that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
 2
     Procedure, Plaintiffs in the above-captioned matter will take the deposition by oral
 3
     examination of Defendant The GEO Group, Inc. (“GEO”) through one or more
 4
 5   officers, directors, managing agents, or such other authorized persons who consent to
 6
     testify on GEO’s behalf. The deposition will take place at the following dates, times, and
 7
     places before a court reporter and videographer:
 8
 9                 Date & Time:                April 10, 2020 at 9:00 a.m. PST
10                 Place:                      Veritext
11                                             316 West 2nd Street, Suite 200
                                               Los Angeles, CA 90012
12                                             Or by remote video conferencing
13
                   Method of Recording:        Stenographically and by video
14
15          GEO has a duty to designate one or more officers, directors, managing agents, or

16   other persons with sufficient knowledge to testify on its behalf on all information known
17
     or reasonably available to each on the topics set forth below.
18
19          The deposition will be taken for the purpose of discovery, to perpetuate the

20   testimony of the witness(es) for use at trial, and for all other purposes permitted under
21
     the Federal Rules of Civil Procedure. The deposition will be taken before a notary public
22
     or other officer authorized by law to administer oaths for use in this litigation as set forth
23
24   above. The deposition will continue from day to day until completed.
25
26

                                                   2
      NOTICE OF EXPEDITED RULE 30(B)(6)                                       5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 4 of 16 Page ID
                                  #:5230



 1                                      DEFINITIONS
 2         1.     The terms “you,” “your,” and “GEO” are defined as the Defendant The
 3
     GEO Group, Inc., and any affiliated corporate entity or subsidiary (including any taxable
 4
 5   REIT subsidiary) through which The GEO Group, Inc. conducts business or receives

 6   revenue, as well any officer, agent, employee, executive, or representative of GEO as
 7
     defined herein.
 8
 9         2.     The term “ICE” is defined as the United States Immigration and Customs

10   Enforcement and includes, but is not limited to, any predecessor or successor agencies,
11
     and any divisions, departments, affiliates, agents, attorneys, representatives, employees,
12
     and/or other persons acting on its behalf.
13
14         3.     The term “Adelanto Facility” is defined as the Adelanto ICE Processing
15
     Center, located in Adelanto, California, and operated by GEO pursuant to a federal
16
     contract with ICE.
17
18         4.     The term “Voluntary Work Program” is defined as any program GEO
19   operates involving labor performed by detainees for remuneration of any kind that
20
     includes tasks outside those described in Section 5.8.V.C of the 2011 ICE Performance-
21
22   Based National Detention Standards (“PBNDS”) (rev. 2016).
23         5.     The term “Adelanto Policy and Procedures Manual” is defined as any
24
     document or series of documents authored, issued, or promulgated by GEO involving
25
26   policies, procedures, practices, post orders, guidelines, standards, or expectations


                                                  3
      NOTICE OF EXPEDITED RULE 30(B)(6)                                    5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 5 of 16 Page ID
                                  #:5231



 1   regarding the maintenance and operation of the Adelanto Facility, e.g. GEO-
 2
     Novoa_00000221.
 3
           6.     The term “PBNDS” is defined as any version of the 2011 ICE
 4
 5   Performance-Based National Detention Standards.
 6
           7.     The terms “Housing Unit Sanitation Policy, ” “HUSP,” “HUSPs,” and
 7
     “Sanitation Procedures/Housekeeping Plan” are defined as any program, policy, plan,
 8
 9   or procedure GEO operates involving labor performed by detainees for no
10   remuneration that includes sanitation and cleaning tasks in the detainees’ housing units,
11
     dormitories, pods, or living areas.     See, e.g., GEO-Novoa_00000515 (“Sanitation
12
13   Procedures/Housekeeping Plan”).
14         8.     The term “Class Member” means any civilly detained immigrant who was
15
     detained at any civil immigration detention center owned or operated by GEO in the
16
17   United States between December 19, 2007 and the date these requests are answered or

18   supplemented who subject to a GEO Housing Unit Sanitation Policy (HUSP) at any
19
     point during their detention, excluding (1) individuals detained in GEO’s family
20
21   residential detention facility in Karnes City, Texas; (2) individuals detained in the

22   Alexandria Staging Facility in Alexandria, Louisiana; (3) any individual detained in the
23
     custody of the U.S. Marshall or any other law enforcement agency at a GEO facility
24
     where the company also detains civil immigration detainees pursuant to contracts with
25
26

                                                4
     NOTICE OF EXPEDITED RULE 30(B)(6)                                    5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 6 of 16 Page ID
                                  #:5232



 1   ICE; and (4) civilly detained immigrants detainees held at the Aurora ICE Processing
 2
     Center in Aurora, Colorado at any time before October 22, 2014.
 3
            9.     The term “detainee” or “detained immigrant” is defined as any person
 4
 5   detained in an immigration detention facility operated by GEO.
 6
            10.    The term “person” is defined as any natural person or business, legal, or
 7
     governmental entity or association.
 8
 9          11.    The terms “policy” or “policies” mean each rule, procedure, or directive,
10   formal or informal, written or unwritten, and each common understanding or course of
11
     conduct that was recognized as such by Defendant or persons acting or purporting to
12
13   act on Defendant’s behalf, that has been in effect at any time during the period covered
14   by these demands. These terms include any change of policy.
15
            12.    The singular of each word shall be construed to include its plural and vice-
16
17   versa, and the root word and all derivations (i.e., “ing,” “ed,” etc.) shall be construed to

18   include each other.
19
            13.    The words “knowledge,” “information,” “possession,” “custody,” and
20
21   “control” of a person shall be construed to include such person’s agents, representatives,

22   and attorneys.
23
            14.    The word “including” shall have its ordinary meaning and shall mean
24
     “including but not limited to” and shall not indicate limitation to the examples or items
25
26   mentioned.

                                                  5
      NOTICE OF EXPEDITED RULE 30(B)(6)                                     5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 7 of 16 Page ID
                                  #:5233



 1         15.    The term “communication” means the transmittal of information by any
 2
     means (in the form of facts, ideas, inquiries, or otherwise).
 3
           16.    The terms “concerning” “regarding” and “relating to” mean relating to,
 4
 5   supporting, contradicting, summarizing memorializing, describing, evidencing,
 6
     constituting, containing, studying, identifying, analyzing, considering, regarding,
 7
     explaining, mentioning, showing, discussing, comprising or commenting on.
 8
 9         17.    Each of the terms “all,” “any,” “each,” and “every” shall be construed as
10   meaning all, any, each and every.
11
           18.    The terms “and” and “or” shall be construed both disjunctively and
12
13   conjunctively.
14         19.    The term “document” shall have the broadest meaning possible under the
15
     Federal Rules of Civil Procedure and shall include, but not be limited to, the original (or
16
17   a copy when the original is not available) and each non-identical copy (including those

18   which are non-identical by reason of translations, notations, or markings) or any and all
19
     other written, printed, typed, punched, taped, filmed, or graphic matter or recorded or
20
21   tangible thing, or whatever description, however produced or reproduced (including

22   computer-stored or generated data, together with instructions or programs necessary to
23
     search and retrieve such data and hard copies where available and retrievable), and shall
24
     include all attachments to and enclosures with any requested item, to which they are
25
26   attached or with which they are enclosed, and each draft thereof. The term document

                                                  6
      NOTICE OF EXPEDITED RULE 30(B)(6)                                     5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 8 of 16 Page ID
                                  #:5234



 1   shall specifically include all recorded or retrievable electronic data or communications
 2
     such as electronic mail (e-mail) and the like and all translations thereof. Any document
 3
     with any marks of any sheet or side thereof, including but limited to initials, routing
 4
 5   instructions, metadata, date stamps, and/or any comment, marking or notation of any
 6
     kind or character which is not a part of the original and/or any reproduction thereof, is
 7
     to be considered a separate document.
 8
 9         20.    “Communication” shall refer to any form of communication, including any
10   oral, written, electronic, or other exchange of words, thoughts, information, or ideas to
11
     another person or entity, whether in person, in a group, by telephone, by letter, by
12
13   facsimile, or by any other process, electric, electronic, or otherwise. All such
14   communications in writing shall include, without limitation, printed, typed, handwritten,
15
     or other readable documents, correspondence, memoranda, reports, contracts, drafts
16
17   (both initial and subsequent), computer discs or transmissions, e-mails, instant messages,

18   tape or video recordings, voicemails, diaries, log books, minutes, notes, studies, surveys
19
     and forecasts, and any and all copies thereof.
20
21         21.    The term “Facilities” means the Adelanto ICE Processing Center, the

22   Aurora ICE Processing Center, the Broward Transitional Center, the Central Valley
23
     Annex, the Coastal Bend Detention Center, the Desert View Annex, the Folkston ICE
24
     Processing Center, the Golden State Annex, the Joe Corley Processing Center, the
25
26   LaSalle ICE Processing Center, the Mesa Verde ICE Processing Center, the

                                                 7
      NOTICE OF EXPEDITED RULE 30(B)(6)                                    5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 9 of 16 Page ID
                                  #:5235



 1   Montgomery Processing Center, the Northwest ICE Processing Center, the Pine Prairie
 2
     ICE Processing Center, the Rio Grande Processing Center, the South Louisiana ICE
 3
     Processing Center, and the South Texas ICE Processing Center.
 4
 5          22.        The term “COVID-19” means the Coronavirus Disease 2019 as discussed
 6
     by the U.S. Centers for Disease Control and Prevention in its Interim Guidance on
 7
     Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
 8
 9   available    at     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
10   detention/guidance-correctional-detention.html.
11
            23.        The term “Cohorting” refers to the practice of isolating multiple
12
13   laboratory-confirmed COVID-19 cases together as a group or quarantining close
14   contacts of a particular case together as a group.
15
            24.        The term “PPE” means Personal Protective Equipment as used by the U.S.
16
17   Centers for Disease Control and Prevention in its Interim Guidance on Management of

18   Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, available at
19
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
20
21   detention/guidance-correctional-detention.html.

22          25.        The term “CDC’s COVID-19 Detention Guidelines” means the guidelines
23
     and recommendations provided by the U.S. Centers for Disease Control and Prevention
24
     in its Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
25
26

                                                   8
      NOTICE OF EXPEDITED RULE 30(B)(6)                                     5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 10 of 16 Page ID
                                  #:5236



 1   and   Detention       Facilities,   available   at       https://www.cdc.gov/coronavirus/2019-
 2
     ncov/community/correction-detention/guidance-correctional-detention.html.
 3
            26.        The term “community transmission,” with respect to COVID-19, refers to
 4
 5   individuals acquiring the disease “through contact with someone in their local
 6
     community, rather than through travel to an affected location.” See Interim Guidance on
 7
     Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
 8
 9   available    at     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
10   detention/guidance-correctional-detention.html.
11
            27.        The term “states with widespread community transmission” includes
12
13   Washington, Utah, Rhode Island, Oregon, Oklahoma, North Carolina, Massachusetts,
14   Maryland, Louisiana, Iowa, Illinois, Georgia, Connecticut, Colorado, California, and
15
     Arizona.
16
17
                                          RULE 30(b)(6) TOPICS
18
            The deponent(s) shall be prepared to address the following topics:
19
20   Topic 1:          The steps you have taken at each of the Facilities to implement and adhere
                       to CDC’s COVID-19 Detention Guidelines.
21
22   Topic 2:          The steps you have taken at each of the Facilities to provide Personal
                       Protection Equipment, training, and materials for personal hygiene
23                     including (but not limited to) liquid soap, sanitary hand drying materials,
                       no-touch trash receptacles, facemasks, N95 respirators, disposable medical
24
                       gloves, alcohol-based hand sanitizer containing at least 60% alcohol, and
25                     EPA-registered disinfectants effective against the virus that causes
                       COVID-19, to each Class Member for use in connection with their
26
                       performance of services pursuant to the HUSP program.

                                                          9
      NOTICE OF EXPEDITED RULE 30(B)(6)                                           5:17-cv-02514-JGB
      DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 11 of 16 Page ID
                                  #:5237



 1   Topic 3:    The steps you have taken at each of the Facilities to test each Class Member
                 for to the virus that causes COVID-19 who has performed duties as part
 2
                 of the HUSP program.
 3
     Topic 4:    The steps you have taken at each of the Facilities to quarantine for 14 days
 4               each Class Member exposed to the virus that causes COVID-19 who has
 5               performed duties as part of the HUSP program.

 6   Topic 5:    The steps you have taken at each of the Facilities to enforce social
                 distancing strategies of 6 feet between each Class Member who has
 7
                 performed duties as part of the HUSP program since January 1, 2020.
 8
     Topic 6:    The steps you have taken at each of the Facilities to enforce social
 9               distancing strategies of 6 feet between detainees at each of your Facilities.
10   Topic 7:    The steps you have taken at each of the Facilities to quarantine all new
11               intakes for 14 days before they enter each of your Facilities’ general
                 population with Class Members.
12
13   Topic 8:    The steps you have taken at each of the Facilities to place detainees who
                 are suspected COVID-19 cases under medical isolation.
14
     Topic 9:    The steps you have taken at each of the Facilities to exclude individuals
15               who develop symptoms of COVID-19 from group activities.
16
     Topic 10:   The steps you have taken at each of the Facilities to ensure that individuals
17               under medical isolation are housed separately, in single cells with solid walls
                 (i.e., not bars) and solid doors that close fully.
18
19   Topic 11:   The steps you have taken at each of the Facilities to increase the number
                 of non-detainee staff trained and responsible for cleaning common areas
20               to ensure continual cleanliness of such areas throughout the day in lieu of
21               performing those cleaning functions with Class Member labor through the
                 HUSP program.
22
     Topic 12:   For each of your Facilities, as of April 1, 2020:
23
                 a. The total number of Class Members participating in the HUSP
24                  program;
25               b. The total number of Class Members who have contracted COVID-
26                  19;


                                                10
     NOTICE OF EXPEDITED RULE 30(B)(6)                                     5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 12 of 16 Page ID
                                  #:5238



 1              c. The total number of Class Members who have been exposed to the
 2                 COVID-19 virus;
                d. The total number of Class Members who have been medically isolated
 3                 as a result of their exposure to the COVID-19 virus;
 4              e. The total number of Class Members who have exhibited a fever, dry
 5                 cough, or shortness of breath since January 1, 2020; and

 6              f. The total number of Class Members who have been tested for the
                   COVID-19 virus.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           11
     NOTICE OF EXPEDITED RULE 30(B)(6)                              5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 13 of 16 Page ID
                                  #:5239



 1   Dated: April 6, 2020                Respectfully,
 2
 3                                       /s/ Daniel H. Charest
                                         Daniel H. Charest (admitted pro hac vice)
 4
                                         dcharest@burnscharest.com
 5                                       TX Bar # 24057803
                                         Will Thompson (CA Bar # 289012)
 6
                                         wthompson@burnscharest.com
 7                                       Warren Burns (admitted pro hac vice)
                                         wburns@burnscharest.com
 8                                       TX Bar # 24053119
 9                                       E. Lawrence Vincent (admitted pro hac vice)
                                         lvincent@burnscharest.com
10                                       TX Bar # 20585590
11                                       BURNS CHAREST LLP
                                         900 Jackson St., Suite 500
12                                       Dallas, Texas 75202
13                                       Telephone: (469) 904-4550
                                         Facsimile: (469) 444-5002
14
15                                       Robert Ahdoot (CA Bar # 172098)
                                         rahdoot@ahdootwolfson.com
16                                       Tina Wolfson (CA Bar # 174806)
17                                       twolfson@ahdootwolfson.com
                                         Theodore W Maya (CA Bar # 223242)
18                                       tmaya@ahdootwolfson.com
19                                       Alex R. Straus (CA Bar # 321366)
                                         astraus@ahdootwolfson.com
20                                       AHDOOT & WOLFSON, PC
21                                       10728 Lindbrook Drive
                                         Los Angeles, California 90024-3102
22                                       Telephone: (310) 474-9111
                                         Fax: (310) 474-8585
23
24
                                         Korey A. Nelson (admitted pro hac vice)
25
                                         knelson@burnscharest.com
26                                       LA Bar # 30002
                                         Lydia A. Wright (admitted pro hac vice)
                                           12
     NOTICE OF EXPEDITED RULE 30(B)(6)                               5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 14 of 16 Page ID
                                  #:5240



 1                                       lwright@burnscharest.com
                                         LA Bar # 37926
 2
                                         C. Jacob Gower (admitted pro hac vice)
 3                                       jgower@burnscharest.com
                                         LA Bar # 34564
 4
                                         BURNS CHAREST LLP
 5                                       365 Canal Street, Suite 1170
                                         New Orleans, LA 70130
 6
                                         Telephone: (504) 799-2845
 7                                       Facsimile: (504) 881-1765
 8                                       R. Andrew Free (admitted pro hac vice)
 9                                       andrew@immigrantcivilrights.com
                                         TN Bar # 030513
10                                       LAW OFFICE OF R. ANDREW FREE
11                                       P.O. Box 90568
                                         Nashville, TN 37209
12                                       Telephone: (844) 321-3221
13                                       Facsimile: (615) 829-8959
14                                       Nicole Ramos (admitted pro hac vice)
15                                       nicole@alotrolado.org
                                         NY Bar # 4660445
16                                       AL OTRO LADO
17                                       511 E. San Ysidro Blvd., # 333
                                         San Ysidro, CA 92173
18                                       Telephone: (619) 786-4866
19
                                         Counsel for Plaintiffs
20
21
22
23
24
25
26

                                           13
     NOTICE OF EXPEDITED RULE 30(B)(6)                               5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 15 of 16 Page ID
                                  #:5241



 1                             CERTIFICATE OF SERVICE
 2         Plaintiffs, by and through undersigned counsel, hereby certifies that a true
     and correct copy of this expedited notice of Rule 30(b)(6) deposition of The GEO
 3   Group, Inc. was served upon the following counsel in this matter, by email, on April
 4   6, 2020.
           Colin Barnacle
 5         Christopher J. Eby
 6         AKERMAN LLP
           1900 Sixteenth Street, Suite 1700
 7         Denver, CO 80202
 8         T: 303-260-7712
           F: 303-260-7714
 9         colin.barnacle@akerman.com
10         christopher.eby@akerman.com

11         Damien DeLaney
12         Ashley Calhoun
           David Van Pelt
13         Michael Gallion
14         AKERMAN LLP
           601 West Fifth Street Suite 300
15         Los Angeles, CA 90071
16         T: 213-688-9500
           F: 213-627-6342
17         damien.delaney@akerman.com
           ashley.calhoun@akerman.com
18
           david.vanpelt@akerman.com
19         michael.gallion@akerman.com
20   Dated: April 6, 2020
21                                           /s/ Daniel H. Charest
22                                           Daniel H. Charest (admitted pro hac vice)
                                             dcharest@burnscharest.com
23                                           TX Bar # 24057803
24                                           BURNS CHAREST LLP
                                             900 Jackson St., Suite 500
25                                           Dallas, Texas 75202
26                                           Telephone: (469) 904-4550
                                             Facsimile: (469) 444-5002
                                                14
     NOTICE OF EXPEDITED RULE 30(B)(6)                                    5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 254-2 Filed 04/06/20 Page 16 of 16 Page ID
                                  #:5242



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                         15
     NOTICE OF EXPEDITED RULE 30(B)(6)                         5:17-cv-02514-JGB
     DEPOSITION OF THE GEO GROUP, INC.
